Title: To George Washington from Gabriel Peterson Van Horne, 22 August 1795
From: Van Horne, Gabriel Peterson
To: Washington, George


          
            Sir
            Vans Ville [Md.] 22nd August 1795
          
          Conscious of the delicacy, As the importance of the Subject—If Unfortunately in this Address, I have intruded, The President will I hope Attribute to a Zealous Ardor, those Sentiments which flow from the purest intentions.
          Notwithstanding those recent instances which required the Virtuous Exertions of the Executive, to restore Order, and Tranquillity; And it is no less Apparent, that to the Same Unexampled Vigilence the Blessings of peace have been Extended— with those Highly Favoured National advantages, ’Tis painful to reflect, that Charactors Influential Stimulated not by Dispationate Motives Again Arrest the Attention of the President.
          To Injudicious, And Indecent proceedings Have been Added, Precipitate Interferances of The Constituted Authoritys. Degrading to the National Charactor, And Derogatory to the Opinion, And good Sence of the great Body of the People.
          Wounding as the Instance had been, a Consolation Exists that its Operation has Defeated its Own Objects, Terminating in the Effusions of the Moment.
          The Great Body of the Community guarding Against Excentric Constructions, and Partial prejudices; With patient Zeal, have Confidentially rested, An Event so important to that Tribunal, which alone were Constitutionally Competant to Decide.
          Gratefull therefore to the feelings of every Citizen (whose Virtuous desires Accord with the Interest of his Country) has been the Firm, And Decided, Determinations of the President Not to “Abandon the Constitutional Powers Or Suffer a demunition of its Sacred Rights.[”]
          From the Smallest Aperture, the President will therefore

Descern, a Ray of those Undisguised Sentiments, And thus Confidential regard Too highly Estimated, and Too Dear To Suffer a Momentary Suspention.
          Be persuaded Sir, that the Diffidence I feel in presenting this address, Cou’d be Supperceeded Only by those Obligations which Duty Inspires; And Permit that fervor with which it is Accompanyd to plead an Appology for the Liberty I have Presumed On the Occation. with Due regard Your Obedt Servt
          
            Gabriel P. Van Horne
          
        